DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-9, 11- 25, 27-41 and 43- 48, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “calculating respective directions of the plurality of gap candidates….” It is unclear as to how exactly the “respective directions” are calculated.  Specifically, it is unclear as to the exact relation that is being used in the selecting process (e.g. the Examiner questions if the directions are in relation to the unmanned ground vehicle, the navigation path, or in relation to other gap candidates).  Additionally, it is unclear as to how a gap candidate is selected based on a direction of a gap candidate since the “respective directions of the plurality of gap candidates” is unclear.  Therefore, the claim is rendered indefinite.

Regarding claims 17 and 33, the claims recite analogous language to claim 1 above, and is therefore rejected under the same premise.

Regarding claims 2-9, 11- 16, 18 – 25, 27- 32, 34 -41 and 43- 48, the claims are rejected at least based on their respective dependencies on one of the above rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-9, 12-13, 17-25, 28-29, 33-41, and 44  are rejected under 35 U.S.C. 103 as being unpatentable over Balutis et al. (US 2016/0174459, hereinafter Balutis) in view of Zhang et al. (US 10,134,135 B1).

Regarding claim 1, Balutis teaches:
A non-transitory computer-readable medium storing instructions executable by a processor to perform a method for operating an unmanned ground vehicle including one or more motors and an obstacle sensor (see at least [0042], disclosing a memory storage element; [0033], disclosing motors; [0039], disclosing obstacle sensing system), the method comprising:
obtaining location information of a plurality of navigation points (see at least [0047-0048], disclosing boundary data, i.e. a set of points);
calculating a navigation path based on the obtained location information (see at least [0050-0052], disclosing traversal route data); 
driving the one or more motors to navigate the unmanned ground vehicle along the navigation path (see at least [0041], disclosing the controller 1000 operates the navigation system 700 configured to maneuver the robot 10 in a path or route);
detecting, by the obstacle sensor, whether one or more obstacles exist while navigating the unmanned ground vehicle (see at least [0041], disclosing The robot can use its proximity sensors to detect the general geometry of an obstacle in the general vicinity in front of the robot), and if detected, determining location information of the one or more obstacles (see at least [0115], disclosing the controller maps the obstacle, i.e. determines location information); 
and if the one or more obstacles are detected by the obstacle sensor, updating the navigation path based on the determined location information of the one or more obstacles (see at least [0115], disclosing generating additional intermediate points to find an optimized path to avoid the obstacle)…
Balutis does not explicitly teach:
if two or more obstacles are detected, determining whether one or more gap candidates exist between the two or more obstacles based on the determined location information of the two or more obstacles;
in response to a determination that a plurality of gap candidates exist, calculating respective directions of the plurality of gap candidates;
selecting one of the gap candidates from the plurality of gap candidates based on differences between a target navigation direction and the respective directions of the plurality of gap candidates; and
and updating the navigation path to navigate the unmanned ground vehicle through one of the gap candidates selected from the plurality of gap candidates.
However, in the same field of endeavor, robot navigation, Zhang teaches:
if two or more obstacles are detected, determining whether one or more gap candidates exist between the two or more obstacles based on the determined location information of the two or more obstacles (see at least Col. 7, lines 31-45, disclosing determining an “openness” requirement, i.e. a gap candidate); 
in response to a determination that a plurality of gap candidates exist, calculating respective directions of the plurality of gap candidates (see at least Col. 7, lines 31-45, disclosing finding a direction to be open, i.e. a direction of the gap candidate; see also Fig. 6);
selecting one of the gap candidates from the plurality of gap candidates based on differences between a target navigation direction and the respective directions of the plurality of gap candidates (see at least Col. 7, lines 31-45, disclosing selecting a candidate direction starting from the zero degree direction, i.e. a target navigation direction, and increasing the angles until an open space is found, i.e. the gap candidate (or open space) is selected based being the smallest difference from the forward direction); and
and updating the navigation path to navigate the unmanned ground vehicle through one of the gap candidates selected from the plurality of gap candidates (see at least Col. 7, lines 44-46, disclosing if a direction is found to be open, it will be set as the target direction, i.e. navigation path is updated).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Balutis to incorporate the obstacle avoidance as taught by Zhang.  One would have been motivated to make this modification in order to provide an efficient and cost effective system for obstacle avoidance.

Regarding claim 2, modified Balutis teaches:
The non-transitory computer-readable medium of claim 1, the obtaining comprising:
 receiving a recording signal from a controller operated by a user (see at least [0065], disclosing a user may instruct the robot to store its current position; [0040], disclosing using GPS to determine the location of the robot and see [0083], disclosing the computing device for controlling the mower remotely);
and in response to receiving the recording signal, recording global positioning system (GPS) coordinates of the unmanned ground vehicle as the location information of one of the navigation points (see at least [0065], disclosing storing the current position of the robot and see [0083], disclosing the computing device for controlling the mower remotely).

Regarding claim 3, modified Balutis teaches:
The non-transitory computer-readable medium of claim 1, the obtaining comprising: receiving the location information of the plurality of navigation points inputted by a user from a controller of the unmanned ground vehicle operated by the user (see at least [0061], disclosing a user may generate route data, see also [0065] and [0083], disclosing the ability to user the computer to enter lawn area information).

Regarding claim 4, modified Balutis teaches:
The non-transitory computer-readable medium of claim 1, the calculating comprising: in a first navigation mode, calculating the navigation path to move the unmanned ground vehicle between the plurality of navigation points (see at least [0067], disclosing traversal route data that instructs the robot to move across traversal regions, i.e. between navigation points); 
and in a second navigation mode, calculating the navigation path to include a coverage region with the plurality of navigation points as vertices of the coverage region (see at least .

Regarding claim 5, modified Balutis teaches:
The non-transitory computer-readable medium of claim 4, the calculating further comprising: in the second navigation mode, calculating the navigation path by applying a back-and-forth route pattern to include the coverage region (see at least [0079], disclosing a movement pattern can be a corn row pattern, i.e. a back-and-forth movement pattern).

Regarding claim 6, modified Balutis teaches:
The non-transitory computer-readable medium of claim 4, the calculating further comprising: in the second navigation mode, calculating the navigation path by applying a spiral route pattern to include the coverage region (see at least [0079], disclosing a movement pattern can be a spiral pattern).

Regarding claim 7, modified Balutis teaches:
The non-transitory computer-readable medium of claim 4, the calculating further comprising: in the second navigation mode, receiving a pattern selection signal from a controller of the unmanned ground vehicle operated by a user (see at least [0079], disclosing a user can select a desired movement pattern); 
and applying a route pattern selected from a plurality of route pattern candidates based on the pattern selection signal received from the controller to calculate the navigation path, wherein the plurality of route pattern candidates comprise a back-and-forth route pattern and a spiral route pattern (see at least [0079], disclosing a movement pattern can be a corn row pattern, i.e. a back-and-forth movement pattern, or spiral pattern; see also [0058], disclosing the robot lawnmower can follow a predetermined path based on the lawn route data and selectable movement patterns).

Regarding claim 8, modified Balutis teaches:
The non-transitory computer-readable medium of claim 4, the calculating further comprising: in the second navigation mode, identifying a shape of the coverage region based on the location information of the plurality of navigation points (see at least [0048], disclosing the controller can determine the shape of the lawn area based on boundary data); 
and applying a route pattern selected from a plurality of route pattern candidates based on the identified shape of the coverage region to calculate the navigation path, wherein the plurality of route pattern candidates comprise a back-and-forth route pattern and a spiral route pattern (see at least [0079], disclosing a movement pattern can be a corn row pattern, i.e. a back-and-forth movement pattern, or spiral pattern; see also [0058], disclosing the robot lawnmower can follow a predetermined path based on the lawn route data and selectable movement patterns).

Regarding claim 9, modified Balutis teaches:
The non-transitory computer-readable medium of claim 1, the updating comprising:
in response to a determination that one gap candidate exists, updating the navigation path to navigate the unmanned ground vehicle through the gap candidate (see at least [0115], disclosing the controller generates intermediate points to find an optimized path through a route in response to detected obstacles).

Regarding claim 12, modified Balutis teaches:
The non-transitory computer-readable medium of claim 9, the updating further comprising: calculating a target direction based on the updated navigation path (Balutis: see at least [0051], disclosing route data includes a point, i.e. a location and direction); 
determining a rotation angle of the unmanned ground vehicle based on a current direction of the unmanned ground vehicle and the target direction (Balutis: see at least [0051], disclosing route data includes an orientation, i.e. a rotation angle; 
and controlling the one or more motors to rotate the unmanned ground vehicle by the rotation angle (Balutis: see at least [0051], disclosing controlling the drive system to place the robot into the position point and orientation).

Regarding claim 13, modified Balutis teaches:
The non-transitory computer-readable medium of claim 1, the unmanned ground vehicle comprising a cutting device (see at least [0030], disclosing a cutting system), the method further comprising: 
activating the cutting device to remove or disrupt vegetation along the navigation path (see at least [0042], disclosing the cutting system can mow large and thick swaths of grass, i.e. disrupts vegetation).

Regarding claim 17, Balutis teaches:
A method (see at least Fig. 9, disclosing a method) for operating an unmanned ground vehicle including one or more motors and an obstacle sensor ([0033], disclosing motors; [0039], disclosing obstacle sensing system), the method comprising:
obtaining location information of a plurality of navigation points (see at least [0047-0048], disclosing boundary data, i.e. a set of points);
calculating a navigation path based on the obtained location information (see at least [0050-0052], disclosing traversal route data); 
driving the one or more motors to navigate the unmanned ground vehicle along the navigation path (see at least [0041], disclosing the controller 1000 operates the navigation system 700 configured to maneuver the robot 10 in a path or route);
detecting, by the obstacle sensor, whether one or more obstacles exist while navigating the unmanned ground vehicle (see at least [0041], disclosing The robot can use its proximity sensors to detect the general geometry of an obstacle in the general vicinity in front of the robot), and if detected, determining location information of the one or more obstacles (see at least [0115], disclosing the controller maps the obstacle, i.e. determines location information); 
and if the one or more obstacles are detected by the obstacle sensor, updating the navigation path based on the determined location information of the one or more obstacles (see at least [0115], disclosing generating additional intermediate points to find an optimized path to avoid the obstacle)…
Balutis does not explicitly teach:
if two or more obstacles are detected, determining whether one or more gap candidates exist between the two or more obstacles based on the determined location information of the two or more obstacles;
in response to a determination that a plurality of gap candidates exist, calculating respective directions of the plurality of gap candidates;
selecting one of the gap candidates from the plurality of gap candidates based on differences between a target navigation direction and the respective directions of the plurality of gap candidates; and
and updating the navigation path to navigate the unmanned ground vehicle through one of the gap candidates selected from the plurality of gap candidates.
However, in the same field of endeavor, robot navigation, Zhang teaches:
if two or more obstacles are detected, determining whether one or more gap candidates exist between the two or more obstacles based on the determined location information of the two or more obstacles (see at least Col. 7, lines 31-45, disclosing determining an “openness” requirement, i.e. a gap candidate); 
in response to a determination that a plurality of gap candidates exist, calculating respective directions of the plurality of gap candidates (see at least Col. 7, lines 31-45, disclosing finding a direction to be open, i.e. a direction of the gap candidate; see also Fig. 6);
selecting one of the gap candidates from the plurality of gap candidates based on differences between a target navigation direction and the respective directions of the plurality of gap candidates (see at least Col. 7, lines 31-45, disclosing selecting a candidate direction starting from the zero degree direction, i.e. a target navigation direction, and increasing the angles until an open space is found, i.e. the gap candidate (or open space) is selected based being the smallest difference from the forward direction); and
and updating the navigation path to navigate the unmanned ground vehicle through one of the gap candidates selected from the plurality of gap candidates (see at least Col. 7, lines 44-.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Balutis to incorporate the obstacle avoidance as taught by Zhang.  One would have been motivated to make this modification in order to provide an efficient and cost effective system for obstacle avoidance.

Regarding claim 18, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 19, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.

Regarding claim 20, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Regarding claim 21, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.

Regarding claim 22, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.

claim 23, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Regarding claim 24, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.

Regarding claim 25, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.  

Regarding claim 28, the claim recites analogous language to claim 12 above, and is therefore rejected under the same premise.

Regarding claim 29, the claim recites analogous language to claim 13 above, and is therefore rejected under the same premise.

Regarding claim 33, Balutis teaches:
An unmanned ground vehicle (see at least Abstract; [0001; Fig. 1A, disclosing an autonomous robot 10, i.e. an unmanned ground vehicle), comprising:
one or more motors configured to drive one or more wheels of the unmanned ground vehicle ([0033], disclosing motors);
an obstacle sensor ([0039], disclosing obstacle sensing system);
a memory storing instructions ([0042], disclosing a memory storage element); and 
a processor coupled to the one or more motors, the obstacle sensor, and the memory, and configured to execute the instructions to cause the unmanned ground vehicle to (see at least [0041], disclosing a controller, i.e. a processor):
obtain location information of a plurality of navigation points (see at least [0047-0048], disclosing boundary data, i.e. a set of points);
calculate a navigation path based on the obtained location information (see at least [0050-0052], disclosing traversal route data); 
drive the one or more motors to navigate the unmanned ground vehicle along the navigation path (see at least [0041], disclosing the controller 1000 operates the navigation system 700 configured to maneuver the robot 10 in a path or route);
detect, by the obstacle sensor, whether one or more obstacles exist while navigating the unmanned ground vehicle (see at least [0041], disclosing The robot can use its proximity sensors to detect the general geometry of an obstacle in the general vicinity in front of the robot), and if detected, determine location information of the one or more obstacles (see at least [0115], disclosing the controller maps the obstacle, i.e. determines location information); 
and if the one or more obstacles are detected by the obstacle sensor, update the navigation path based on the determined location information of the one or more obstacles (see at least [0115], disclosing generating additional intermediate points to find an optimized path to avoid the obstacle) by:
Balutis does not explicitly teach:
if two or more obstacles are detected, determining whether one or more gap candidates exist between the two or more obstacles based on the determined location information of the two or more obstacles;
in response to a determination that a plurality of gap candidates exist, calculating respective directions of the plurality of gap candidates;
selecting one of the gap candidates from the plurality of gap candidates based on differences between a target navigation direction and the respective directions of the plurality of gap candidates; and
and updating the navigation path to navigate the unmanned ground vehicle through one of the gap candidates selected from the plurality of gap candidates.
However, in the same field of endeavor, robot navigation, Zhang teaches:
if two or more obstacles are detected, determining whether one or more gap candidates exist between the two or more obstacles based on the determined location information of the two or more obstacles (see at least Col. 7, lines 31-45, disclosing determining an “openness” requirement, i.e. a gap candidate); 
in response to a determination that a plurality of gap candidates exist, calculating respective directions of the plurality of gap candidates (see at least Col. 7, lines 31-45, disclosing finding a direction to be open, i.e. a direction of the gap candidate; see also Fig. 6);
selecting one of the gap candidates from the plurality of gap candidates based on differences between a target navigation direction and the respective directions of the plurality of gap candidates (see at least Col. 7, lines 31-45, disclosing selecting a candidate direction starting from the zero degree direction, i.e. a target navigation direction, and increasing the angles until an open space is found, i.e. the gap candidate (or open space) is selected based being the smallest difference from the forward direction); and
and updating the navigation path to navigate the unmanned ground vehicle through one of the gap candidates selected from the plurality of gap candidates (see at least Col. 7, lines 44-.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the robot of Balutis to incorporate the obstacle avoidance as taught by Zhang.  One would have been motivated to make this modification in order to provide an efficient and cost effective system for obstacle avoidance.

Regarding claim 34, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.

Regarding claim 35, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.

Regarding claim 36, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.

Regarding claim 37, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise.

Regarding claim 38, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.

claim 39, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.

Regarding claim 40, the claim recites analogous language to claim 8 above, and is therefore rejected under the same premise.

Regarding claim 41, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.  

Regarding claim 44, the claim recites analogous language to claim 12 above, and is therefore rejected under the same premise.  

Claims 11, 27, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis in view in view of Zhang, and further in view of Pari et al. (US 2015/0094879 A1, hereinafter Pari).
Regarding claim 11, the combination of Balutis and Zhang teaches: 
The non-transitory computer-readable medium of claim 1, the updating further comprising:…
Balutis does not explicitly teach:
in response to a determination that no gap candidate exists, controlling the one or more motors to stop the unmanned ground vehicle.
However, in the same field of endeavor, robot navigation, Pari teaches:
in response to a determination that no gap candidate exists, controlling the one or more motors to stop the unmanned ground vehicle (see at least Fig. 7, element 760; [0080], disclosing in response to determining that an obstacle cannot be avoided, i.e. no gap candidate exists, the robot enters a wait state; [0066], disclosing in the wait state the robot is stopped).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Balutis to incorporate stopping the robot in the event that an obstacle is unavoidable.  One would have been motivated to make this modification in order to allow the user to manually navigate the robot clear of obstacles, as taught by Pari in at least [0080], thus avoiding damage to the robot.

Regarding claim 27, the claim recites analogous language to claim 11 above, and is therefore rejected under the same premise

Regarding claim 43, the claim recites analogous language to claim 11 above, and is therefore rejected under the same premise.  

Claims 14, 30, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis in view of Zhang and further in view of Adams et al. (US 2004/0163373 A1, hereinafter Adams).

Regarding claim 14, modified Balutis teaches:
The non-transitory computer-readable medium of claim 13, the method further comprising….

controlling a rotation speed of the cutting device based on a speed of the unmanned ground vehicle.
However, in the same field of endeavor, mowing vehicles, Adams teaches:
controlling a rotation speed of the cutting device based on a speed of the unmanned ground vehicle (see at least [0053]- [0054], disclosing altering the speed of a blade shaft to reach a desired ground speed and disclosing the quality cut algorithm will alter the ground speed to adjust the blade speed).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the method of Balutis to incorporate the teachings of Adams.  One would have been motivated to make this modification in order to increase the quality of the cut, as described by Adams in at least [0007], thus increasing efficiency.

Regarding claim 30, the claim recites analogous language to claim 14 above, and is therefore rejected under the same premise.  

Regarding claim 46, the claim recites analogous language to claim 14 above, and is therefore rejected under the same premise.  

Claims 15, 31, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis in view of Zhang, and further in view of He et al. (US 2019/0278269 A1, hereinafter He).

claim 15, modified Balutis teaches:
The non-transitory computer-readable medium of claim 1…
Balutis does not teach:
the unmanned ground vehicle comprising a spray device, the method further comprising: activating the spray device to spray liquid along the navigation path.
However, in the same field of endeavor, moving robots, He teaches:
the unmanned ground vehicle comprising a spray device (see at least [0199], disclosing a working module 50 may be a water spraying component), the method further comprising: activating the spray device to spray liquid along the navigation path (see at least [0201], disclosing the self-moving robot can automatically cruise in a working area and perform tasks of multiple different functions, including the spraying function).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Balutis to include a spraying device as taught by He.  One would have been motived to make this modification in order to provide versatility in the function of a gardening/mowing robot, as taught by He in at least [0004-0006], thus increasing convenience for the user and increasing efficiency of the machine. 

 Regarding claim 31, the claim recites analogous language to claim 15 above, and is therefore rejected under the same premise.

Regarding claim 47, the claim recites analogous language to claim 15 above, and is therefore rejected under the same premise.

Claims 16, 32, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Balutis in view of Zhang, in view of He, and further in view of Harvey et al. (US 2019/0217319 A1, hereinafter Harvey).

Regarding claim 16, modified Balutis teaches:
The non-transitory computer-readable medium of claim 15, the method further comprising…
The Balutis does not teach:
controlling the spray device to determine an amount of liquid being sprayed based on a speed of the unmanned ground vehicle.
However, in the same field of endeavor, lawn equipment, Harvey teaches:
controlling the spray device to determine an amount of liquid being sprayed based on a speed of the unmanned ground vehicle (see at least [0049], disclosing adjusting the timing and amount of concentrate being applied based on speed of the equipment.  Examiner notes support can be found in Provisional application No. 62/617,555, with a filing date of January 15, 2018). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Balutis to incorporate the teachings of Harvey. One would have been motivated to make this modification in order to more adequately coat the ground with a desired amount of liquid, as taught by Harvey in at least [0049], thus increasing efficiency.

Regarding claim 32, the claim recites analogous language to claim 16 above, and is therefore rejected under the same premise.  

Regarding claim 48, the claim recites analogous language to claim 16 above, and is therefore rejected under the same premise.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Appelman et al. (US 2020/0208993 A1), disclosing path planning including assigning a weight to a path, wherein weights are assigned according to deviation from the initial segment.
Flann et al. (US 7,079,943 B2), disclosing point to point path planning for a vehicle considering obstacle clearance zones.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664